Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-1850

                           RICHARD J. THOMAS,

                        Petitioner, Appellant,

                                      v.

                              UNITED STATES,

                         Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                                   Before

                        Boudin, Chief Judge,
                 Selya and Lipez, Circuit Judges.



     Richard J. Thomas, on brief pro se.
     Frank P. Cihlar and Janet A. Bradley, Attorneys, Tax Division,
Department of Justice and Eileen J. O'Connor, Assistant Attorney
General, on brief for appellee.



                              March 16, 2004
      Per Curiam.        Pro se appellant Richard J. Thomas appeals from

the district court's decision denying his motions to quash certain

summonses issued by the Internal Revenue Service ("IRS") and

partially enforcing such summonses.          See Thomas v. United States,

254 F. Supp. 2d 174 (D. Me. 2003).           We affirm for the following

reasons and impose a sanction for the frivolous appeal.

      I.    The Appeal

      In support of his challenge to the summonses, Thomas makes

various contentions: that IRS personnel told him that he could

determine    his   own    tax   liability;   that    certain   codes   in   IRS

documents showed that he had "fully paid" his taxes for 1995 and

1996 and was not required to file returns for the years 1995-2001;

that the IRS had not identified the "particular taxing statute and

implementing regulation" that made him liable for taxes; and that

he had not received an administrative hearing prior to issuance of

the   summonses.     Thomas     has   forfeited     consideration   of   these

arguments, however, because he failed to present them to the

district judge in his objection to the magistrate judge's report.

See 254 F. Supp. 2d at 182-83 (notifying Thomas of consequence of

failing to object to "specified portions" of the report); Keating

v. United States, 848 F.2d 271, 274-75 (1st Cir. 1988) (declining

to consider appellate arguments omitted in objection to magistrate

judge's report where the report contained the same cautionary

notice as the instant report).


                                      -2-
     Thomas also claims that the district judge and magistrate

judge     abused      their   discretion         by   failing    to     obtain    expert

assistance to construe certain IRS documents. To the extent he has

not forfeited that claim for reasons given above, he has done so

because he has not developed his argument on appeal. United States

v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("A claim is deemed

waived if it is merely adverted to in a perfunctory fashion,

unaccompanied by some effort at developed argumentation."). In any

event,    we    perceive      no   abuse    of    discretion      or    error     in   the

magistrate      judge's       determination,          which   the      district    judge

accepted, that the documents he submitted failed to rebut the IRS's

prima facie case in favor of enforcement.

        Finally, Thomas contends that signing a 1040 form under pains

of perjury would be tantamount to coercing him to waive his Fifth

Amendment right not to incriminate himself.                     We need not consider

that claim -- although we note that it is frivolous -- because he

failed to raise it in the district court.                 United States v. Ocasio-

Rivera, 991 F.2d 1, 3 (1st Cir. 1993) ("It is a bedrock principle

in this circuit that issues must be squarely raised in the district

court    if    they    are    to   be   preserved      for    appeal.")     (citations

omitted).




                                           -3-
      II.    Sanctions

      In a separate motion, the government asks this court to impose

a $6,000 sanction on Thomas for his frivolous appeal, citing Fed.

R. App. P. 38 and 28 U.S.C. § 1912.          It offers evidence that this

sum is less than the average expense ($6,900) it incurred in

attorney salaries and other costs to defend typical frivolous tax

appeals during the 2001-2002 time period.             Thomas has opposed the

motion for sanctions, but does not contend that he cannot pay the

amount requested.

      We agree with the government that this appeal was frivolous.

At bottom, Thomas contended that he could determine for himself

whether he was subject to federal tax laws, and he claimed that IRS

documents showed that he had "fully paid" his 1995 and 1996 taxes,

although his own reply brief included a Notice of Deficiency that

had been issued with respect to those very years.              Otherwise, he

raised only arguments which he himself obviously did not deem

substantial enough to pursue consistently or thoroughly in the

district court or on appeal.

      In accordance with a recently published opinion of this court,

Marino v. Brown, No. 03-1835 (1st Cir. Feb. 12, 2004) (per curiam),

we   award   a   $2,000   sanction.     We   eschew    the   higher   sanction

requested by the government in this instance because Thomas filed

and briefed his appeal before we issued our Marino opinion, which

explicitly warned pro se appellants that filing an "egregiously


                                      -4-
meritless" tax appeal could well result in a sanction "of at least

$4,000[.]"   Slip op. at 8.

     Affirmed.   A sanction of $2,000 is imposed on the appellant.

See Fed. R. App. P. 38; 28 U.S.C. § 1912.




                                -5-